United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2413
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Thomas Scott Crossland

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                           Submitted: February 2, 2017
                             Filed: February 7, 2017
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Thomas Crossland appeals the district court’s1 order denying his motion for a
sentence reduction under 18 U.S.C. § 3582(c)(2) and Amendment 782 to the


      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
Guidelines. His counsel has moved for leave to withdraw, and has filed a brief
suggesting that a sentence reduction was warranted in light of the manner in which
Crossland’s advisory Guidelines imprisonment range for two drug offenses was
calculated. Crossland has not filed a supplemental brief.

       After careful review of the record, we conclude that Crossland was ineligible
for a sentence reduction because his sentences for the drug offenses were not based
on the Guidelines, but rather were based on the applicable statutory maximums. See
United States v. Scurlark, 560 F.3d 839, 841 (8th Cir. 2009) (de novo review of
whether § 3582(c)(2) authorizes modification); United States v. Johnson, 697 F.3d
1190, 1191 (8th Cir. 2012) (per curiam) (affirming denial of § 3582(c)(2) motion
where Guidelines range did not serve as basis for term of imprisonment).

      Accordingly, we affirm. We also grant counsel’s motion for leave to withdraw.
                     ______________________________




                                        -2-